Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and argument overcomes the issues of record.  Applicant’s claims are free of the art, Applicant’s choices of gRNA/sgRNAs being known sequences in the art, but only as the genomic sequence, making them not anticipated or obvious over the art.  Applicant’s claims, now drawn to the ex vivo (here, the same as in vitro), are enabled, due to the amendment, and the fact that the specification teaches to analyze the phenotypes of edited cells, and the fact that the disruption of the IVS40 mutation is required, which is an introduced-exon site.  Thus, it is hard to argue it is not enabled, given that the treatment occurs in vitro, and the sequences are particularly targeted for treatment of the IVS40 mutation  In addition, Applicant’s IDS cites Sanjurjo-Soriano, et al. (2019) “Genome Editing in Patient iPSCs Corrects the Most Prevalent USH2A Mutations and Reveals Intriguing Mutant mRNA Expression Profiles” Molecular Therapy, Methods & Clinical Development, 17: 156-73, which demonstrates corrections (post-filing) of similar cells, and the art recognizes several successful therapies with cells for Usher Syndrome, including stage 3 clinical trials (e.g., https://www.fightingblindness.org/research/usher-syndrome-research-advances-7 (Jan 2021) “Usher Syndrome Research Advances”, Retinal Disease Research Advances, Authors unknown, volume and issue not applicable, published by Foundation Fighting Blindness, Columbia, MD, 7 pages as printed).  Thus, Claims 138, 140-144, 146-151, 153-155, and 157 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633